COURT OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
 
                                        NO.
2-05-152-CV
 
IN RE UBS FINANCIAL
SERVICES, INC.                                       RELATOR
 
 
 
                                              ------------
 
                                    ORIGINAL PROCEEDING
 
                                              ------------
 
 
AND
 
 
NO. 2-05-153-CV
       
IN THE ESTATE OF EDITH P. COMER, DECEASED                                     
 
 
 
                                              ------------
 
               FROM
PROBATE COURT NO. 1 OF TARRANT COUNTY
 
                                              ------------




                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have considered AAppellant=s
Motion to Dismiss Appeal.@  It is the
court's opinion that the motion should be granted; therefore, we withdraw our
June 30, 2005 opinion and judgments, dismiss appellant=s pending motion for rehearing en banc, and dismiss
the above referenced appeal and original proceeding.  See TEX. R. APP. P. 42.1(a)(1), (c), 43.2(f).
Costs of the appeal
shall be paid by the party incurring the same, for which let execution issue.
PER CURIAM
 
PANEL A: DAUPHINOT, LIVINGSTON, and WALKER, JJ.    
 
DELIVERED: September 15, 2005




[1]See Tex. R. App. P. 47.4.